                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  ROBERT MATTHEW GODSILL,
  individually,                                     Case No. 1:18-cv-00093-BLW

                        Plaintiff,
                                                   MEMORANDUM DECISION RE
          v.                                       JURISDICTION and
                                                   CASE MANAGEMENT ORDER
  AMERICOLD REALTY TRUST, an                       TRACK: (Standard)
  Oregon Corporation; and AMERICOLD
  LOGISTICS, LLC, a Delaware Limited
  Liability Company,

                        Defendants.




                                      BACKGROUND

       On June 4, 2018, the Court conducted a scheduling conference in this case.

During the conference, the Court questioned whether plaintiff had adequately alleged

jurisdiction, as there did not appear to be a federal claim, and plaintiff had not alleged

sufficient facts for the Court to determine if diversity jurisdiction existed. Plaintiff

agreed to file an amended complaint to address these concerns. Plaintiff filed his

amended complaint on June 18, 2018. For the reasons explained below, the Court has

determined that it has jurisdiction of this case and will therefore enter a Case

Management Order.




CASE MANAGEMENT ORDER - 1
                      DECISION REGARDING JURISDICTION

       The amended complaint alleges that the Court has diversity jurisdiction over this

matter under 28 U.S.C. § 1332. See Amended Compl., Dkt. 18, ¶ 5. But the plaintiff still

has not alleged sufficient facts to establish diversity jurisdiction. The problems are:

       (1) Plaintiff has sued Americold Realty Trust, which is identified as

“an Oregon corporation.” See id. ¶ 2. Plaintiff does not allege where Americold Realty

Trust has its principal place of business. For diversity purposes, a corporation may have

dual citizenship: “A corporation shall be deemed to be a citizen of every state and

foreign state by which it has been incorporated and the State or foreign state where it has

its principal place of business. 28 U.S.C. § 1332(c)(1) (emphasis added). Thus, plaintiff

should have alleged where Americold Realty Trust’s principal place of business is.

       (2) The next problem relates to the second named defendant, “Americold

Logistics, LLC.” Plaintiff alleges that this defendant is a “Delaware limited liability

company organized under the laws of the State of Delaware and authorized to transact

business in the State of Idaho.” Am. Compl., Dkt. 18 at 3. Plaintiff has not alleged the

citizenship of the members of this entity. Courts treat limited liability companies the

same as partnerships for diversity jurisdiction purposes, and therefore look to the

citizenship of each member of the company. See Johnson v. Columbia Props.

Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see generally O’Connell &

Stevenson, Rutter Group Prac. Guide: Federal Civil Procedure Before Trial ¶ 2:1372

(2017).



CASE MANAGEMENT ORDER - 2
       Given these deficiencies, the Court cannot determine if diversity jurisdiction

exists, so it will decline to accept jurisdiction on that basis. See generally Americold

Realty Trust v. Conagra Foods, 136 S. Ct. 1012 (2016) (because no record of plaintiff

Americold Realty Trust’s shareholder’s citizenship existed, diversity jurisdiction was not

established). The Court notes, however, that the amended complaint alleges a new

federal claim: “Discrimination in Violation of Title I of the Americans with Disabilities

Act.” See Am. Compl., Dkt. 18, at 4-5. Perplexingly, however, in his “Jurisdiction and

Venue” allegations, the plaintiff does not allege that he is seeking to invoke federal-

question jurisdiction under 28 U.S.C. § 1331; he cites only to the diversity jurisdiction

statute – 28 U.S.C. § 1332.

       Under these circumstances, the Court will accept jurisdiction of the complaint

under 28 U.S.C. § 1331. The Court has federal-question jurisdiction of the ADA claim,

and it will accept supplemental jurisdiction of the remaining claims. See 28 U.S.C.

§ 1367(a). The parties should be aware, however, that if the Court dismisses the ADA

claim, it has discretion to decline to continue to exercise supplemental jurisdiction over

the remaining state-law claims, given that plaintiff has not established diversity

jurisdiction. See 28 U.S.C. § 1367(c).

                              CASE MANAGEMENT ORDER

       Having satisfied itself that jurisdiction exists, the Court will enter a Case

Management Order. Accordingly,




CASE MANAGEMENT ORDER - 3
        IT IS ORDERED that the following recitation of deadlines and procedures will

govern this litigation:

1.      Dispositive Motion Deadline: All dispositive motions, including motions for

        punitive damages, must be filed by April 26, 2019. 1

2.       Amendment of Pleadings and Joinder of Parties: Motions to amend pleadings and

        join parties, except for allegations of punitive damages, must be filed on or before

        October 4, 2018. This deadline will only be extended for good cause shown. 2

3.      Alternative Dispute Resolution: ADR must be held by March 29, 2019. The

        parties are directed to contact Wendy Messuri at (208) 334-9327, to schedule the

        conference.

4.      Discovery Plan: All discovery must be in accordance with the Federal Rules of

        Civil Procedure, the Local Rules for the District of Idaho, and the parties’ joint

        discovery plan which is incorporated herein by reference.

            a. Pursuant to Fed. R. Evid. 502(d), and Section VIII(a) of the parties’

                stipulated discovery plan, it is hereby ORDERED that production of a


        1
           It is this Court's policy to accept only one (1) motion to dismiss and one summary judgment
motion per party. If it appears, due to the complexity or numerosity of issues presented, that counsel is
unable to address all issues within the twenty-page (20) limit for briefs, Dist. Idaho Loc. R. 7.1(b)(1), then
it is appropriate to file a motion for permission to file an overlength brief, rather than filing separate
motions for each issue. The Court prefers reviewing one over-length brief in support, one over-length
brief in response, and one 10-page reply brief, if any, rather than the panoply of briefs that are generated
when multiple motions are filed.
        2
         The Ninth Circuit has held that motions to amend filed after the Scheduling Order deadline are
governed, not by the liberal provisions of Fed. R. Civ. P. 15(a), but instead, by the more restrictive
provisions of Fed. R. Civ. P. 16(b) requiring a showing of “good cause.” Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).


CASE MANAGEMENT ORDER - 4
             privileged or work-product-protected document, whether inadvertent or

             otherwise, is not a waiver of privilege or work-product protection in this

             case or in any other federal or state proceeding.

5.    Completion of Fact Discovery: All fact discovery must be completed by March

      29, 2019. This is a deadline for the completion of all fact discovery; it is not a

      deadline for discovery requests. Discovery requests must be made far enough in

      advance of this deadline to allow completion of the discovery by the deadline date.

6.    Disclosure of Experts:

      a.     The Plaintiff must disclose the experts intended to be called at trial on or

             before January 28, 2019.

      b.     The Defendant must disclose the experts intended to be called at trial on or

             before February 27, 2019.

      c.     Plaintiff’s rebuttal experts must be identified on or before March 13, 2019.

      d.     ALL discovery relevant to experts must be completed by: March 29, 2019

7.    Scheduling of Trial and Pretrial Conference. Plaintiff’s counsel must contact

      courtroom deputy Jamie Bracke within one week following the entry of a

      decision on all pending dispositive motions to make arrangements for a telephonic

      trial setting conference with the Court to set pre-trial and trial deadlines. If no

      dispositive motion is filed, Plaintiff’s counsel must immediately contact the

      courtroom deputy within one week of the dispositive motion filing deadline to set

      a telephonic trial setting conference.



CASE MANAGEMENT ORDER - 5
8.    Law Clerk: The law clerk assigned to this case is Marci Smith, and may be

      reached at (208) 334-9088.

9.    Discovery Disputes:

         a. The I will not refer this case to a magistrate judge for resolution of

            discovery disputes and non-dispositive motions. I will keep these motions

            on my own docket.

         b. The parties will strictly comply with the meet and confer requirements of

            Local Rule 37.1 prior to filing any discovery motions.

         c. In addition, I will not entertain any written discovery motions until the

            Court has been provided with an opportunity to informally mediate the

            parties’ dispute. To facilitate that mediation, the attorneys will first contact

            Ms. Smith, the law clerk assigned to this case, and shall provide her with a

            brief written summary of the dispute and the parties’ respective positions.

            Ms. Smith may be able to offer suggestions that will resolve the dispute

            without the need of my involvement. If necessary, an off-the-record

            telephonic conference with me will then be scheduled as soon as possible. I

            will seek to resolve the dispute during that conference and may enter

            appropriate orders on the basis of the conference. I will only authorize the

            filing of a discovery motion and written briefing if we are unable to resolve

            the dispute during the conference.




CASE MANAGEMENT ORDER - 6
      d.     Prior to filing any discovery motions, counsel must certify, not only that

             they have complied with Local Rule 37.1, but that they have complied with

             the foregoing procedures.

10.   The Court will conduct telephonic status conferences with the parties. The Court

      will set those status conferences in a separate notice.

11.   Calendaring Clerk: Scheduling matters and calendar issues may be directed to

      Jamie Bracke, who may be reached at (208) 334-9021. If reassigned, consult

      Judge’s web page for staff directory.

12.   Docketing Clerk: If you have a docketing question, please contact a docket clerk at

      (208) 334-1361.


                                                 DATED: October 2, 2018


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief U.S. District Court Judge




CASE MANAGEMENT ORDER - 7
